 

Exhibit 10.9

 

AGREEMENT

 

THIS AGREEMENT dated March 17th, 2010,

 

BY AND BETWEEN

 

            ABAKAN INC., a corporation incorporated pursuant to the laws of
State of Nevada;

            (the "Corporation")

 

AND:

 

            SONNEN CORP., a corporation incorporated pursuant to the laws of
State of Nevada;

            (“Sonnen”)

 

WHEREAS:

 

A.        Sonnen, having a common director with the Corporation, has made
valuable associations in Belarus within the Powder Metallurgical Institute, the
Ministry of Education, the National Academy of Science and the Belarus State
University of Informatics and Radioelectronics; and

 

B.         The institutions are willing to provide expert professors in the
field of Coatings, Application of Coatings and other subjects of interest to the
Corporation; and

 

C.         The Corporation wishes to purchase the right to enter into direct
negotiations with the institutions that have the coating expertise in Belarus
without any further compensation to Sonnen; and

 

D.        Sonnen wishes to sell its rights so that the Corporation can enter
into direct negotiations        with the institutions that have the coating
expertise in Belarus; and

 

E.         The Corporation has made two advances to Sonnen to date totaling
$40,000 to be used against expenses already incurred by Sonnen in Belarus
including but not limited to expenses incurred by individuals employed by Sonnen
Corporation to make and enhance business connections in Belarus.

 

NOW, THEREFORE, IT IS AGREED:

 

1.                Sonnen sales its rights and the Corporation buys the rights to
enter into direct negotiations with the institutions, mentioned in B. above,
that have coating expertise in Belarus without further compensation to Sonnen
for the amount of $50,000 (fifty-thousand).

 

2.                Sonnen agrees that the advances previously made to them,
totaling $40,000, used in developing the relationships with the institutions be
taken into account and set-off against the $50,000 due herein above.

 

IN WITNESS WHEREOF, the parties have executed this agreement effective as of the
date written above.

/s/ Robert Miller                      

Robert Miller, Director

ABAKAN INC.

/s/ Costas Takkas                    

Costas Takkas, Director

SONNEN CORP.

 

1

--------------------------------------------------------------------------------

 